DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12. A method comprising: controlling first volume displacement elements to occlude an elastically deformable conduit at different places along the elastically deformable conduit during a fluid delivery cycle; during the fluid delivery cycle, controlling second volume displacement elements to volumetrically balance: i) an input flow rate of input fluid conveyed from a fluid source downstream into an input port of the elastically deformable conduit, and ii) an output flow rate of output fluid delivered from an output port of the elastically deformable conduit downstream to a recipient; wherein the output flow rate equals the input flow rate; wherein the first volume displacement elements include a first volume displacement element, a second volume displacement element, and a third volume displacement element; wherein the second volume displacement elements include a first compensation displacement element and a second compensation displacement element; wherein the second volume displacement volume displacement elements are disposed between the first compensation displacement element and the second compensation displacement element; wherein the first compensation displacement element is disposed between the input port and the first volume displacement element; wherein the second compensation displacement element is disposed between the third volume displacement element and the output port, the method further comprising: controlling the first volume displacement elements to occlude fluid flow through the elastically deformable conduit at different times during a delivery cycle to deliver the output fluid downstream from the output port of the elastically deformable conduit to the recipient; and controlling the second volume displacement elements including the first compensation displacement element and the second compensation displacement element at multiple different non-blocking positional settings to provide fluid flow compensation for the first displacement elements.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12 and 36 has each been amended to include several structural features of a linear peristaltic pump wherein the arrangement of the structural features along with the particular control of these elements to volumetrically balance an input flow rate to an output flow rate through an elastically deformable conduit is considered novel and unique. 
Claims 1, 12 and 36 all now disclose: multiple volume displacement elements (see Figure 7) controlled by the controller (740) include: first displacement elements 
These claims further disclose: the first displacement elements are controlled by the controller to occlude fluid flow through the elastically deformable conduit at different times during a delivery cycle to deliver the output fluid downstream from the output port of the elastically deformable conduit to the recipient; and wherein the second displacement elements including the first compensation displacement element and the second compensation displacement element are controlled by the controller at multiple different non-blocking positional settings to provide fluid flow compensation for the first displacement elements.
The closed prior art was discussed in detail in the previous office actions. These include Nzike (US 2014/0356193) and Adler (US 2017/0211959) who both disclose linear peristaltic pumps. However, neither Nzike nor Adler disclose two separate compensation displacement elements that are controlled in non-blocking positions and three volume displacement elements that occlude the flow through the conduit at different times. While both these prior art references discuss multiple volume displacement elements (see previous office action), the specific arrangement and control of these multiple volume displacement elements as well as the number of volume displacement elements does not completely match the newly added claimed 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Therefore, claims 1, 12, 36 and their respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746